Name: Commission Regulation (EC) No 2834/98 of 28 December 1998 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 29. 12. 98L 351/32 COMMISSION REGULATION (EC) No 2834/98 of 28 December 1998 on the issue of system B export licences in the fruit and vegetables sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/ 96 of 14 November 1996 on detailed rules for imple- menting Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables (1), as last amended by Regulation (EC) No 1287/98 (2), and in particular Article 5(5) thereof, Whereas Commission Regulation (EC) No 2379/98 (3), fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for tomatoes, walnuts in shell, lemons and apples destined for geographical group XY will shortly be exceeded; whereas this overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector; Whereas, to avoid this situation, applications for system B licences for tomatoes, walnuts in shell, lemons and apples destined for geographical group XY exported after 28 December 1998 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: Article 1 Applications for system B export licences for tomatoes, walnuts in shell, lemons and apples destined for geographical group XY submitted pursuant to Article 1 of Regulation (EC) No 2379/98, export declarations for which are accepted after 28 December 1998 and before 15 January 1999, are hereby rejected. Article 2 This Regulation shall enter into force on 29 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 292, 15. 11. 1996, p. 12. (2) OJ L 178, 23. 6. 1998, p. 11. (3) OJ L 295, 4. 11. 1998, p. 15.